*779ORDER
PER CURIAM.
Cheryl Paluezak (“Movant”) appeals from the denial of her Rule 24.035 motion for post-conviction relief from her guilty pleas to two counts of trafficking in the first degree, Section 195.222, RSMo Cum. Supp.2007, and three counts of endangering the welfare of a child, Section 568.045, RSMo Cum.Supp.2007, after an evidentiary hearing. Movant contends the motion court erred in denying her Rule 24.035 motion because (1) there was no factual basis for her guilty pleas, and (2) her guilty pleas were coerced by plea counsel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).